--------------------------------------------------------------------------------

Exhibit 10.12

ESCROW AGREEMENT




This Escrow Agreement (this “Agreement”) dated as of September 30, 2005, is
entered into by and between Jerome B. Richter (“Richter”), Penn Octane
Corporation (“Penn Octane”), and the undersigned holders ("Noteholders") of
promissory notes of Penn Octane due on December 15, 2005 (“Promissory Notes”),
on the one hand, and The Law Offices of Kevin W. Finck as collateral agent (the
"Collateral Agent"), on the other hand, with reference to the following facts
and circumstances.




RECITALS:


WHEREAS, pursuant to that certain Pledge Agreement (“Pledge Agreement”) between
Richter and PMG Capital Corp. (“PMG”) dated as of January, 2001, Richter pledged
a total of 2,000,000 shares of the common stock of Penn Octane and the proceeds
thereof (together with any shares thereafter issued to Richter by Penn Octane by
way of a stock dividend, split or other distribution or reclassification of such
shares or proceeds thereof) (the “Pledged Securities”) as collateral to secure
the obligations of Richter pursuant to that certain Guaranty With Recourse
Limited to Pledged Shares made by Richter in favor of PMG; and


WHEREAS, pursuant to that certain Letter Amendment dated January 13, 2004 and
that certain Letter Amendment dated September 30, 2005 (collectively, the
“Letter Amendments”) executed by Noteholders and Penn Octane, Noteholders
consented to the substitution of The Law Offices of Kevin W. Finck as collateral
agent in connection with the Promissory Notes, in place of PMG and its
successor, Investec (US) Incorporated; and


WHEREAS, on September 30, 2004, Penn Octane distributed to Richter a total of
250,000 common units of Rio Vista Energy Partners L.P. (“Rio Vista”) with
respect to the Pledged Securities in connection with the spin-off of Rio Vista
by Penn Octane to the stockholders of Penn Octane;


WHEREAS, the purpose of this Agreement is to set forth certain additional terms
between the parties in order to induce the Collateral Agent to accept its
appointment pursuant to the Letter Amendments.


AGREEMENT:


NOW, THEREFORE, in consideration of the promises and of the mutual covenants
herein contained, the parties hereto agree as follows:


1.
Acceptance by Collateral Agent



The Collateral Agent hereby accepts the appointment as collateral agent under
the terms of this Agreement, the Pledge Agreement and the Letter Amendments and
agrees to act on the terms and conditions hereinafter set forth. In the event of
any conflict between any prior agreement involving the parties (including
without limitation the Pledge Agreement and the Letter Amendments) and this
Agreement, the terms of this Agreement shall control. The Collateral Agent shall
have no obligation with respect to any Pledged Securities that are not delivered
to him and shall have no obligation to take any action to compel such delivery.

1

--------------------------------------------------------------------------------



Escrow Agreement
September 30, 2005
Page 2




2.
Retention of Pledged Securities



Following delivery of the Pledged Securities to the Collateral Agent, the
Collateral Agent shall hold the Pledged Securities consistent with the terms of
the Pledge Agreement, the Letter Amendments and this Agreement. In fulfilling
its obligations and responsibilities under this Agreement, the Collateral Agent
shall not be required to look to any other agreements, understandings, or
documents between the parties other than the Pledge Agreement, the Letter
Amendments and this Agreement and shall rely exclusively upon the terms as
stated therein.


3.
Rights and Responsibilities of Collateral Agent



The acceptance by the Collateral Agent of its duties hereunder is subject
exclusively to the terms and conditions of the Pledge Agreement, the Letter
Amendments, this Agreement and such other written instructions Richter, Penn
Octane and Noteholders may jointly hereafter issue to the Collateral Agent.
Without limiting the foregoing:


(a)
The Collateral Agent shall act hereunder as a depository only and shall not be
responsible or liable in any manner whatsoever for the sufficiency, correctness,
genuineness, or validity of any document(s) furnished to the Collateral Agent or
any Pledged Securities deposited with it.



(b)
The Collateral Agent shall be protected in acting upon the Pledge Agreement, the
Letter Amendments and this Agreement as well as any additional joint written
instructions received from Richter, Penn Octane and Noteholders if Collateral
Agent, in good faith, believes such instruments to be genuine and what they
purport to be.



(c)
The Collateral Agent shall not be liable for any error of judgment or for any
action taken or omitted by it in good faith, or for any mistake of fact or law,
or for anything which it may do or refrain from doing in connection herewith
except its own gross negligence or willful misconduct as determined by a final
and nonappealable judgment of a court of competent jurisdiction.



(d)
Richter, Penn Octane and Noteholders agree to jointly and severally indemnify
the Collateral Agent and hold the Collateral Agent harmless from and against any
loss, liability, expenses (including reasonable attorneys' fees and expenses),
claim, or demand arising out of or in connection with the performance of the
obligations of Collateral Agent under this Agreement, the Pledge Agreement, and
the Letter Amendments, and any instructions received pursuant thereto, except to
the extent that any of the foregoing arise from the gross negligence or willful
misconduct of the Collateral Agent as determined by a final and nonappealable
judgment of a court of competent jurisdiction. These indemnities shall survive
the resignation of the Collateral Agent or the termination or amendment of this
Agreement.


2

--------------------------------------------------------------------------------



Escrow Agreement
September 30, 2005
Page 3




(e)
The Collateral Agent shall have no duties except those specifically set forth in
the Pledge Agreement, the Letter Amendments and this Agreement. This Agreement,
the Pledge Agreement and the Letter Amendments represents the entire
understanding of the parties hereto with respect to the subject matter contained
herein and supersedes any and all other and prior agreements between them.



(f)
The Collateral Agent shall have the right at any time it deems appropriate to
deposit the Pledged Securities with and/or seek an adjudication in a court of
competent jurisdiction as to the respective rights of the parties hereto and
shall not be held liable by any party hereto for any delay or the consequences
of any delay occasioned by such resort to adjudication.



(g)
Subject to the provisions of Section 3(d) above, the fees and expenses incurred
by the Collateral Agent in connection with its services hereunder shall be paid
by Penn Octane.



(h)
For purposes of this Agreement, the Pledge Agreement and the Letter Amendments,
the Collateral Agent shall be entitled to rely upon notification or instruction
from Amir Ecker, as representative of Noteholders, as if such notification or
instruction was delivered by all Noteholders. The Collateral Agent shall also be
entitled to give notice to all Noteholders by giving such notice to Amir Ecker.



4.
Release of Pledged Securities



The Collateral Agent shall release the Pledged Securities only in accordance
with (i) the terms of the Pledge Agreement and the Letter Amendments, (ii) joint
written instructions from the other parties to this Agreement, or (iii) an order
of a court of competent jurisdiction.


5.
Acknowledgement and Consent



The parties to this Agreement acknowledge that the Collateral Agent acts as
legal counsel to Penn Octane, Rio Vista and Richter personally. Nothing in this
Agreement, the Pledge Agreement or the Letter Amendments shall be deemed to
create a limitation on such representation, and such representation shall not be
deemed a conflict with Collateral Agent’s obligations under this Agreement, the
Pledge Agreement or the Letter Amendments. The parties hereto consent to the
continued representation of Penn Octane, Rio Vista and Richter by the Law
Offices of Kevin W. Finck. Noteholders hereby acknowledge and agree that nothing
in this Agreement, the Pledge Agreement or the Letter Amendments shall be deemed
to create an attorney-client relationship between Noteholders and the Law
Offices of Kevin W. Finck and no such relationship exists.

3

--------------------------------------------------------------------------------



Escrow Agreement
September 30, 2005
Page 4
 
 
6.
Amendment



This Agreement may not be amended or supplemented and no provision hereof may be
modified or waived, except by an instrument in writing, signed by all of the
parties hereto.


7.
Termination



The purpose of this Agreement and the terms hereof shall terminate upon the
earlier of: Penn Octane’s full satisfaction of the Promissory Notes; joint
written instruction from Richter, Penn Octane and Noteholders to terminate this
Agreement; or the resignation of the Collateral Agent. Upon the termination of
this Agreement, the Collateral Agent shall be relieved of any and all further
obligations hereunder.
 
8.
Resignation



The Collateral Agent may resign at any time by giving thirty (30) days written
notice of such resignation to Richter and Penn Octane, with instructions to Penn
Octane to forward such notice to Noteholders within five (5) days. If no
successor Collateral Agent has been named at the expiration of the thirty (30)
day period, the Collateral Agent shall have no further obligation hereunder but
shall have the option of continuing to hold the Pledged Securities until receipt
of joint written instructions from the parties or seeking judicial resolution
pursuant to Section 3(f) above. Upon notification by Richter, Penn Octane and
Noteholders of the appointment of a successor, the Collateral Agent shall
promptly deliver the Pledged Securities to such successor, and the duties of the
resigning Collateral Agent shall thereupon in all respects terminate and it
shall be released and discharged from all further obligations hereunder.
Similarly, the Collateral Agent may be discharged from its duties as Collateral
Agent under this Agreement upon thirty (30) days written notice jointly from
Richter, Penn Octane and Noteholders and upon payment of any and all fees and
other amounts that may be due to the Collateral Agent under this Agreement. In
such event, the Collateral Agent shall be entitled to rely on instructions from
Richter, Penn Octane and Noteholders as to the disposition and delivery of the
Pledged Securities.

4

--------------------------------------------------------------------------------


 
Escrow Agreement
September 30, 2005
Page 5




9.
Execution



This Agreement may be executed in several counterparts, each of which shall be
deemed an original, but such counterparts together shall constitute one and the
same instrument. Facsimile signatures shall have the same legal effect as
original signatures.


10.
Miscellaneous



All covenants and agreements contained in this Agreement by or on behalf of the
parties hereto shall bind and inure to the benefit of such parties and their
respective heirs, administrators, legal representatives, successors and assigns,
as the case may be. The headings in this Agreement are for convenience of
reference only and shall neither be considered as part of this Agreement nor
limit or otherwise affect the meaning hereof. In the event of the bringing of
any action or suit by a party hereto against another party hereunder by reason
of any breach of any of the covenants, agreements, or provisions of this
Agreement, the prevailing party shall be entitled to have and recover all costs
and expenses of that action or suit, at trial or on appeal and in collection of
judgment, including reasonable attorneys' fees, and any other professional fees
resulting therefrom. This Agreement shall be construed and enforced in
accordance with the internal laws of the State of California. The state and
federal courts located in San Francisco County, California shall have sole
jurisdiction in any action or suit arising out of or relating to this Agreement.
The parties hereby consent to such jurisdiction and to venue in San Francisco
County, California.


11.
Notices



All instructions, notices and other communications hereunder must be in writing
and shall be deemed to have been duly given if delivered by hand or mailed by
first class, registered mail, return receipt requested, postage prepaid, and
addressed as follows:




(a)
If to Richter:
Jerome B. Richter
     
335 Tomahawk Drive
     
Palm Desert, CA 92211
                 
(b)
If to Penn Octane:
Penn Octane Corporation
     
Attn: Chief Executive Officer
     
77530 Enfield Lane, Building D
     
Palm Desert, CA 92211
 


5

--------------------------------------------------------------------------------



Escrow Agreement
September 30, 2005
Page 6




(c)
If to Noteholders:
        
Attn: Amir Ecker
                                   
(d)
If to Collateral Agent:
The Law Offices of Kevin W. Finck
     
Attn: Kevin W. Finck
     
Two Embarcadero Center, Suite 1670
     
San Francisco, CA 94111
 


6

--------------------------------------------------------------------------------



Escrow Agreement
September 30, 2005
Page 7




IN WITNESS THEREOF, the parties hereto have duly executed this Escrow Agreement
as of the date first indicated above.






JEROME B. RICHTER
 
/s/ Jerome B. Richter
Jerome B. Richter
PENN OCTANE CORPORATION
 
By: /s/ Ian T. Bothwell
Name: Ian T. Bothwell
Title: Chief Financial Officer
 
 
LAW OFFICES OF KEVIN W. FINCK
 
By: /s/ Kevin W. Finck
Name: Kevin W. Finck
Title: Principal
 

 
7

--------------------------------------------------------------------------------


 
Escrow Agreement
September 30, 2005
Page 8
 
 
NOTEHOLDERS
 


«FirstName» «LastName»
 
«Company»
 
«Company1»
         
By:
        
Its:
        
Date:
        
Promissory Note Amount:
$
«NoteAmt»
             
Name and Telephone Number of Noteholder:
                               

 
 
 
8

--------------------------------------------------------------------------------